Citation Nr: 0831899	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-38 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted in order 
to establish service connection for dysthymic disorder 
(claimed as a nervous condition, depression, and manic 
depression).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1977 to 
January 1980 and from July 1980 to August 1981.

This matter comes before the Board of Veterans' Appeals on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.

In January 1995, the veteran filed a claim of entitlement to 
service connection for "nerves." In an April 1996 rating 
decision, the RO denied the claim. 

In October 1998, the veteran filed a claim for a psychiatric 
condition, to include bi-polar disorder. In a February 1999 
letter, the RO informed the veteran that new and material 
evidence was needed in order to reopen his claim. 

In July 2000, the veteran filed a claim of entitlement to 
service connection for depression and in August 2000, the 
veteran's representative submitted an application to reopen 
the veteran's claim of entitlement to service connection for 
a nervous condition. In an August 2001 rating decision, the 
veteran was denied service connection for a nervous 
condition. 

In November 2003, the veteran filed a claim for manic 
depression. In a December 2003 letter, the RO informed the 
veteran the new and material evidence was required in order 
to reopen a claim for any mental condition. In a subsequent 
February 2004 rating decision, the RO denied entitlement to 
service connection for dysthymic disorder (claimed as a 
nervous condition, depression and manic depression, stating 
new and material evidence had not been received. A November 
2005 Statement of the Case confirmed the denial of the 
veteran's claim for service connection.

The Board has reviewed the veteran's claims file and observes 
that the claim of service connection for a depressive 
disorder has been adjudicated in a February 2004 RO decision 
as whether new and material evidence has been received to 
reopen a claim of service connection for dysthymic disorder. 
Notably, a prior claim of a nervous disorder was denied in an 
August 2001 RO decision. See 38 U.S.C.A. §§ 5108, 7014, 7105; 
38 C.F.R. § 3.156.

Nevertheless, while the prior final denial concerned a 
nervous condition (an April 1996 rating decision assigned 
Diagnostic Code 9405, dysthymic disorder), the current claim 
on appeal concerns a depressive disorder. As indicated in 38 
C.F.R. § 4.130, Diagnostic Code 9433 rates dysthymic disorder 
and Diagnostic Code 9434 rates depressive disorder, these two 
disabilities are listed separately and are different for 
purposes of VA adjudication.

In Boggs v. Peake, No. 2007-7137 (Fed. Cir. March 26, 2008), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a claim for one diagnosed disease 
or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury. Rather, the two claims 
must be considered independently. See Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).

In view of Boggs, the claim of service connection for a 
depressive disorder was not previously adjudicated in a prior 
final denial, as that denial addressed a different 
disability, and should be addressed on a de novo basis. The 
claim will thus be adjudicated on its merits, rather than as 
an application to reopen. Such action does not inure to the 
prejudice of the veteran, as in treating the claim as one 
involving an original application for service connection, the 
veteran is relieved of his predicate obligation to provide 
new and material evidence to overcome the finality of the 
prior decision. Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993) (Holding that when the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.



REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted. The veteran 
seeks service connection for a depressive disorder. This 
matter is remanded in order to schedule the veteran for a new 
examination by a psychiatrist. 

The service treatment records indicate that the veteran was 
referred by his Commanding Officer (CO) to the medical clinic 
due to possible depression. A subsequent service treatment 
record stated the veteran "does not want counseling or 
medication for his depression."

In October 2006, the veteran underwent a VA psychiatric 
examination. The examiner indicated that while she had a 
portion of the veteran's medical records, the claims file was 
unavailable for review. The examiner diagnosed the veteran 
with depressive disorder not otherwise specified, rule out 
dysthymia with episodic periods of major depression, severe 
and recurrent.  However, the examiner did not address the 
etiology of the veteran's depressive disorder.

As there are symptoms of and an apparent diagnosis of 
depression in-service, which was not addressed in the 
veteran's previous VA examination, the Board finds further 
clarification is necessary. The considerations described 
above require a remand for further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own medical opinions. See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the 
disorder(s) at issue that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should 
then obtain these records and associate 
them with the claims folder. The 
veteran may also submit any evidence or 
further argument relative to the claim 
at issue.  

2.	The RO/AMC, after waiting an 
appropriate time period for the veteran 
to respond, shall schedule the veteran 
for a VA examination by a psychiatrist. 
The purpose of the examination is to 
determine whether the veteran's 
depression had its onset [during, or] 
within one year of his discharge from 
service. 

The following considerations will 
govern the examination:

a. The claims folders, including all 
medical records, and in particular, the 
veteran's service treatment records, and 
a copy of this remand, will be reviewed 
by the examiner. The examiner must 
acknowledge receipt and review of the 
claims folders, the medical records 
obtained, and a copy of this remand.

b.  The examiner is requested to 
specifically address the entry in the 
service treatment records, indicating the 
veteran "does not want counseling or 
medication for his depression."

c. If deemed appropriate by the examiner, 
the veteran may be scheduled for further 
medical examinations. All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled. 

d. In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record. The examiner is to 
specifically address in his conclusion 
the issue contained in the purpose of the 
examination, as noted above. If the 
examiner is unable to render an opinion 
without resort to speculation, he or she 
should so state. 

3.	The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for 
any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

4.	The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claim and follow 
any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development.

5.	When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence. If the 
benefits sought are not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




